         

Exhibit 10.9
INVESTOR RIGHTS AGREEMENT WAIVER
AND MODIFICATION
     This Investor Rights Agreement Waiver and Modification, dated as of
July 24, 2008 (this “Modification”), amends the Investor Rights Agreement, dated
as of May 29, 2007 (the “Agreement”), by and among AXS-One Inc., a Delaware
corporation (the “Company”), and the purchasers listed on Schedule 1 attached
thereto (the “Purchasers”). Terms not otherwise defined herein which are defined
in the Agreement shall have the same respective meanings herein as therein.
     WHEREAS, the Registration Statement on Form S-3 originally filed pursuant
to the Agreement (the “Original Registration”) is no longer effective;
     WHEREAS, Section 7(f) of the Agreement provides that the provisions of the
Agreement may be amended and that departures, modifications and waivers may be
given, by a writing signed by the Company and the holders of at least a majority
of the Registrable Securities (as defined in the Agreement); and
     WHEREAS, the Company and the undersigned Purchasers, constituting holders
of at least a majority of the Registrable Securities have agreed to
modifications, departures and waivers with respect to certain provisions of the
Agreement as specifically set forth in this Modification.
     NOW, THEREFORE, in consideration of the mutual agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
     1. Waiver. Except as set forth in Section 2 below, the Purchasers hereby
waive the past, present and future requirements under the Agreement , that the
Company (a) keep the Original Registration continuously effective under the
Securities Act during the Effectiveness Period and (b) until after the New
Filing Date (as defined below), file such amendments, supplements or additional
Registration Statements as may be necessary to keep the Registration Statement
effective as to all Registrable Securities during the Effectiveness Period, in
each case including, without limitation, pursuant to Sections 2 and 3(b) of the
Agreement.
     2. Compliance Modification and Departure. The Company and the Purchasers
hereby agree that the Company will file a new Registration Statement (the “New
Registration Statement”) on or prior to May 29, 2009 (the “New Filing Date”) and
shall use its reasonable best efforts to cause such Registration Statement to be
declared effective no later than the 60th calendar day following the Filing Date
(or, in the event of a “review” by the Commission, the 90th calendar day
following the Filing Date). The Effectiveness Period under the Agreement shall
be tolled until the effective date of the New Registration Statement.

 



--------------------------------------------------------------------------------



 



     3. Ratification. Except as expressly waived and modified hereby, all terms
and conditions of the Agreement, as amended, are hereby ratified and confirmed
in all respects and shall continue in full force and effect. All references to
the Agreement shall hereafter refer to such Agreement, as modified hereby.
     4. Counterparts. This Modification may be executed in two or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument. The executed signature pages hereto may
be delivered by facsimile or other means of electronic image transmission, such
a copy of any signature page hereto shall have the same force an effect as an
original thereof.
     5. Governing Law. This Modification shall be governed by, and construed in
accordance with, the laws of the State of New York (without reference to
conflict of laws).
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Modification as a
document under seal as of the date first above written.

            Company:

AXS-ONE INC.
      By:   /s/ Joseph P. Dwyer         Name:   Joseph P. Dwyer        Title:  
CFO        Purchasers:

BLUELINE CAPITAL PARTNERS, LP
      By:   /s/ Timothy P. Bacci         Name:   Timothy P. Bacci       
Title:   Managing Partner        BLUELINE CAPITAL PARTNERS II, LP
      By:   /s/ Timothy P. Bacci         Name:   Timothy P. Bacci       
Title:   Managing Partner        JURIKA FAMILY TRUST U/A 3/17/1989
      By:   /s/ William K. Jurika         Name:   William K. Jurika       
Title:   Trustee   

 